Per Curiam.

Relators are afforded an adequate remedy by way of appeal. This court will ordinarily, in the exercise of its discretion,, deny a writ of prohibition where relator has an adequate remedy in the ordinary course of the law. State, ex rel. Masterson, v. Ohio State Racing Comm., 164 Ohio St., 312, 316. See State, ex rel. Libbeg-Owens-F ord Glass Co., v. Industrial Commission, 162 Ohio St., 302.
The demurrer to the petition is sustained and a writ of prohibition denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.